DETAILED ACTION

1. It is hereby acknowledged that 16/890550 the following papers have been received and placed of record in the file: Remark date 04/13/22  

2.	 Claims 1-10, 28-44 are presented for examination. No claims are being amended.  

Response to Argument

3. 	Applicant's arguments filed 04/13/22 have been fully considered but they are not persuasive. 
Applicant argues, as noted above, a user device of Hao receives a multicast content including multiple segment files and determines if a particular segment file of the multicast content is corrupted or missing (as opposed to determining whether a delivery failure occurred for the multicast content). Furthermore, when the particular segment file of the multicast content is found to be corrupted or missing, the user device of Hao sends an error indication identifying the particular segment file of the multicast content (as opposed to sending the error indication of the delivery failure of the multicast content). In other words, Hao fails to send the error indication of the delivery failure of the multicast content, as Hao fails to determine whether the delivery failure occurred for the multicast content.
	Examiner respectfully disagrees. Hao discloses, If user device 180 detects that a particular segment file of multicast content 440 is corrupted or missing (e.g., based on file map 430 or other content metadata), user device 180 may initiate a correction by sending an error indication 450 to content delivery system 130. Error indication 450 may be provided to content delivery system 130 using, for example, a one-to-one connection. The one-to-one connection may be initiated using a URL or another type of link that is included in file map 430 or other content metadata associated with selection 420. In one implementation, error indication 450 may include, for example, a unique segment file identifier that enables content delivery system 130 to identify the particular segment file that was identified as corrupted or missing.(see paragraph [0052]) In response to error indication 450, content delivery system 130 may provide a corrected segment 460 to user device 180. Corrected segment 460 may include, for example, a segment file to replace the particular segment file indicated in error indication 450. Corrected segment 460 may be provided to user device 180, for example, via unicast delivery or a one-to-one communication session. User device 180 may receive corrected segment 460 and replace the particular segment file that was corrupted or missing with corrected segment file 460 (See paragraph [0053], also see paragraphs [0041],[0042]).  Hao’s user device and verification unit receives, verifies each segment file and detects segment file of multicast content is corrupted or missing.  The determination of corrupted or missing segment file after receiving multicast content can be understood to be a delivery failure since a segment file as part of the multicast content and is either corrupt or missing.  The existing claim does not further explain what a delivery failure consists of.  The second portion of said argument is also not persuasive because the claim states a notification of the delivery failure.  The error indication or message is based on detecting a particular segment file of the multicast content is corrupted or missing.  Thus the error message can teach a notification and can also further show that a corrupt or missing file of the multicast content is considered to be an error or delivery failure.
Newberry explains segments can consists of packets as explained below. (see paragraph [0031], [0032]) Newberry further explains segmentation of media file and error recovery of transmitted segments (see paragraph [0020])
Thus based on the broadest reasonable interpretation, the combined references can be understood to teach the current limitations.  
Applicant further argues obviousness.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Hao in view of Newberry are both dealing with media files(see Hao paragraph [0012], [0035];  Newberry paragraph [0016]).  One of ordinary skill in the art would have been motivated to make this modification before the effective filled data of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  



Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-5, 10, 28-32, 37-41 are rejected under 35 U.S.C. §103 as being unpatentable over Hao et al(US 2015/0149589) in view of   Newberry et al(2006/0242153A1),  


Regarding claim 1, Hao teaches an apparatus for wireless communication, comprising: a transceiver configured to communicate files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
and a processing system configured to: 
determine that a delivery failure occurred for at least one of the files, and send, to one of an application client or a server entity, a notification of the delivery failure.  (see Hao paragraph [0041], [0042],[0051], [0052] explains verification of segments and manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations However analogous art Newbery explains segments can consist of packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  

Regarding claim 2, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.  (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim 3, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file of multiple files)

Regarding claim 4, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein: the transceiver is configured to receive, from a core network or an application function (AF) of the server entity, a configuration for the notification; (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  
and the processing system is configured to generate the notification in accordance with the configuration.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  

Regarding claim 5, the modified Hao taught the apparatus of claim 4, as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  


Regarding claim 10, the modified Hao taught the apparatus of claim 1, as described above.  The modified Hao further teaches wherein the processing system is configured to send the notification to a data network of the server entity via a message including the notification and through an interface in communication with the data network.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments of network, Fig. 1, 3)  

Regarding claim 28, Hao teaches a method for wireless communication, comprising: communicating files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
 determining that a delivery failure occurred for at least one of the files, and sending, to one of an application client or a server entity, a notification of the delivery failure.  (see Hao paragraph [0041], [0042],[0051], [0052] explains manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations However analogous art Newbery explains segments can be packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  


Regarding claim 29, the modified Hao taught the method of claim 28, , as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.  (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim  30, the modified Hao taught the method of claim 28, , as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file)

Regarding claim 31, the modified Hao taught the method of claim 28, , as described above.  The modified Hao further teaches further comprising: receiving, from a core network or an application function (AF) of the server entity, a configuration for the notification; (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  and generating the notification in accordance with the configuration.   (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  

Regarding claim 32, the modified Hao taught the method of claim 31, , as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  

Regarding claim 37, Hao teaches an apparatus for wireless communication, comprising:
 means for communicating files with one of a network entity or a user equipment (UE), each of the files having a plurality of packets; (see Hao paragraph [0028],[0032], [0041],[0042]  explains file verification with segments , Fig.1, 3)  
means for determining that a delivery failure occurred for at least one of the files, and means for sending, to one of an application client or a server entity, a notification of the delivery failure.   (see Hao paragraph [0041], [0042],[0051], [0052] explains manager receives failure indication of file, and UE sends error indication based on segment file missing)  
While Hao explains segments or fragments which can be easily understood to be packets does not explicitly disclose this limitations However analogous art Newbery explains segments can be packets (see paragraph [0031], [0032])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Hao to include Newbery’s system and method for transmitting media based file .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent error or corruption with media transmission (see paragraph [0005])  


Regarding claim  38, the modified Hao taught the apparatus of claim 37, , as described above.  The modified Hao further teaches wherein the notification indicates a file identifier associated with the at least one of the files.   (see Hao paragraph [0052] explains error notification and file identifier; Newberry paragraph [0053] ,[0054]explains file name and segment )  

Regarding claim 39, the modified Hao taught the apparatus of claim 37, , as described above.  The modified Hao further teaches wherein the notification indicates that the delivery failure occurred for a group of the files including the at least one of the files, and the notification further indicates a file identifier for each of the files in the group.  (see Hao paragraph [0060], [0069] explains corrupt file from files; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file)

Regarding claim  40, the modified Hao taught the apparatus of claim 37, further comprising: means for receiving, from a core network or an application function (AF) of the server entity, (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  a configuration for the notification; and means for generating the notification in accordance with the configuration.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments)  

Regarding claim 41, the modified Hao taught the apparatus of claim 40, , as described above.  The modified Hao further teaches wherein the configuration indicates to send the notification per delivery failure of a file or per delivery failure of a group of files.  (see Hao paragraph [0028],[0032], [0041],[0042], [0048],[0049]  explains scheduling of content and  file verification with segments; see Newberry paragraph [0032],[0033] explains notifying segments missing of a particular file )  



Allowable Subject Matter
6. Claims 6-9,33-36,42-44 are objected to as being upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478